DETAILED ACTION
This action is responsive to the following communications: Application filed on April 02, 2021.
Claims 1-14 are presented for Examination. Claim 1 is independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449 filed on 04/02/2021.  This IDS has been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 recites the limitations of “a parameter of proper operation of an element of the system” renders the claim vague. Because these limitations fail to clearly pointed out how and what a proper operation of an element of the system . For the examination purpose these limitations will be treated as proper vibration frequency of a system.
In claim 6 recites the limitations of “a respective part of possible operating parameter values” renders the claim vague and indefinite.
Appropriate correction is requested.
Since the independent claim 1 is rejected under 35 U.S.C. 112(b) and hence the dependents claim of 1 are also rejected under 35 U.S.C.  112(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimatsu et al (US 20170133961).
Regarding independent claim 1, Akimatsu et al  disclose that a control device (Fig.1) for an inverter (Fig.1: 20) belonging to a system notably comprising an electric machine (Fig.1:10) and a power supply (Fig.1: 30) delivering electric current to electric machine through the inverter, control device being so designed as to cause the inverter to apply an electric current switching frequency (f) that varies according to operating parameters (I, ω) of electric machine in order to ensure optimal operation (Fig. 1: 50 [0052]), characterized in that it comprises a map (Fig.1:54; [0063]; 50b) providing for each parameter value (fmin, fmax) at least one allowable extreme frequency ([0063]; “a rotating vibration property”) according to at least one other parameter, which is a parameter of proper operation of an element of the system.

Regarding claim 2, Akimatsu et al disclose that wherein the map (Fig.1:50b) is obtained beforehand.

Regarding claim 3, Akimatsu et al disclose that wherein the map (50b) is obtained during operation, upon start-up of the system ([0064]).

Regarding claim 4, Akimatsu et al disclose that wherein the operating parameters of the electric machine are a rotational speed (ω) of electric machine ([0055] and Fig.1: 53) and a current intensity (I) ([0052]; “three-phase currents flowing in the motor 10”).

Regarding claim 5, Akimatsu et al disclose that wherein the map was generated using numerical analyses and/or simulations ([0063]-[0064]).

 Regarding claim 6, Akimatsu et al disclose that wherein the allowable extreme frequency depends on a plurality of the other parameters, which are each preponderant for a respective part of possible operating parameter values (Fig.5).

Regarding claim 7, Akimatsu et al disclose that wherein the allowable extreme frequency is a minimum frequency (fmin) (Fig.10).

Regarding claim 10, Akimatsu et al disclose that wherein the other parameter is a voltage variation rate ([0073]; “fundamental AC voltage commands for the respective phase stator coils.”).

Regarding claim 11, Akimatsu et al disclose that wherein the other parameter is a noise emitted by electric machine ([0129]; vibration which creates noise).

Regarding claim 12, Akimatsu et al disclose that wherein the other parameter is a torque deformation of electric machine ([0143 enables harmonic AC currents based on the harmonic AC voltages, which are effective in reduction of rotor vibrations” where harmonic ac current to the motor causes the torque deformation).

Regarding claim 13, Akimatsu et al disclose that wherein the other parameter is a total harmonic distortion of the current circulating in electric machine ([0143]).

Regarding claim 14, Akimatsu et al disclose that wherein the other parameter is an absolute amplitude of harmonic distortion of the current circulating in electric machine (Fig.1: 55C and [0084]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akimatsu et al (US 20170133961) in view of Kane (US 20160164448).
Regarding claim 8, Akimatsu et al teach all the limitations of claim 1.
Akimatsu et al is silent with respect to the specific provision of that wherein the system comprises a capacitor input filter between power supply and inverter.
But Kane teaches that wherein the system comprises a capacitor input filter between power supply and inverter (Fig.6:204; [0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to add a capacitor input filter between power supply and inverter in Akimatsu et al’s system, using the teaching of   Kane’s filter in VSD motor drive system in order to obtain attenuated noise in the converter (e.g. see Kane; para.[0038]).

Regarding claim 9, Akimatsu et al teach all the limitations of claim 1.
Akimatsu et al is silent with respect to the specific provision of that wherein the other parameter is an effective intensity (ic eff) of the current circulating in capacitor.
But Kane teaches that wherein the other parameter is an effective intensity (ic eff) of the current circulating in capacitor (Fig.4 and [0030]).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to add a capacitor input filter between power supply and inverter in Akimatsu et al’s system, using the teaching of   Kane’s filter in VSD motor drive system in order to obtain attenuated noise in the converter (e.g. see Kane. para.[0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846